Citation Nr: 9914708	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  97-32 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the claim for service connection for major depression 
is well grounded.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June to December 1981; 
she had active duty for training in June 1983; and she had 
active duty from November 1990 to June 1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a December 1995 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A July 1993 rating action denied service connection for 
residuals of a reaction to anti-malarial injection.  In 
December 1993 the veteran applied to reopen that claim and 
reopening was denied by an April 1994 rating action.  In May 
1994 she again applied to reopen that claim.  No further 
action on this matter has been taken by the RO and the matter 
of whether the May 1994 statement constitutes either a notice 
of disagreement (NOD) for the purpose of initiating an appeal 
as to the April 1994 denial of reopening or constitutes 
another application to reopen the claim is referred to the 
RO.  

The veteran is hereby notified that if the RO determines that 
the May 1994 statement is insufficient or inadequate for the 
purpose of constituting an NOD to initiate an appeal as to 
the April 1994 denial of reopening, such a determination 
itself is appealable by the filing of an NOD.  

During a personal hearing held at the RO before the 
undersigned in April 1999, the veteran raised a claim for 
service connection for post-traumatic stress disorder (PTSD).  
However, since that issue has not been adjudicated or 
developed for appellate consideration, it is hereby referred 
to the RO for action deemed appropriate. 




FINDING OF FACT

The claim for service connection for major depression is 
plausible because a medical history questionnaire prior to 
the veteran's discharge from active service reflects a 
complaint of depression and there is a current diagnosis of 
major depression.  


CONCLUSION OF LAW

The claim for service connection for major depression is well 
grounded and the VA has a duty to assist the veteran in the 
development of her claim.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 5107(a) a claimant must submit evidence 
to justify a belief by a fair and impartial individual that 
the claim is well grounded, i.e., plausible, meritorious on 
its own or capable of substantiation, and while the claim 
need not be conclusive, only possible, there must be more 
than an allegation, there must be evidence.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990 and Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

In determining well groundedness, only the evidence in 
support of the claim is evaluated and that evidence is 
generally presumed to be credible if it is competent.  Arms 
v. West, 12 Vet. App. 188, 195 (1999) (citing Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) and King v. Brown, 5 Vet. 
App. 19, 21 (1993)).  The evidence required depends upon the 
issue.  Where the issue requires medical expertise, i.e., 
medical causation or a medical diagnosis, competent medical 


evidence is required and not lay testimony (since lay persons 
are not competent to offer medical opinions) but lay evidence 
will suffice if the disability is of the type to which lay 
observation is competent to identify.  Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (no lay competence to provide 
medical opinion linking present arthritis to an inservice 
fall); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993) (lay 
assertion of medical causation cannot constitute competent 
evidence for well groundedness); Layno v. Brown, 6 Vet. 
App. 465, 470 (19994) (lay evidence is competent only when it 
addresses the features or symptoms of disability but not 
medical causation); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

Under 38 C.F.R. § 3.303(b) a disease shown to be chronic in 
service (or in a presumptive period) so as to permit a 
finding of service connection, subsequent manifestations, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  However, not every 
symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the inservice presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  

With respect to chronic diseases, 38 C.F.R. § 3.303(b) may be 
applied when there is evidence of (i) the existence of a 
chronic disease inservice or in a presumptive period (and the 
evidence need not be contemporaneous with service or a 


presumptive period but may be evidence, including lay 
evidence when applicable, years thereafter) and (ii) present 
manifestations of the same chronic disease.  Savage v. West, 
10 Vet. App. 488, 495 (1997).  

When a condition noted during service is not chronic and 
there is no medical evidence on file of a causal nexus, 
continuity of symptomatology is required and may be shown by 
medical or lay evidence, as appropriate.  38 C.F.R. 
§ 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); Godfrey v. Brown, 7 Vet. App. 398, 406 (1995); 
Hickson v. West, No. 96-1669, slip op. at 7 (U.S. Vet. App. 
Mar. 16, 1999) (replacing Hickson v. West, 11 Vet. App. 374 
(1999) (decided August 17, 1998)).  The second (inservice 
disability) and third (nexus evidence) elements in Caluza can 
be satisfied under the continuity provision of 38 C.F.R. 
§ 3.303(b) by (a) evidence that a condition was 'noted' 
during service or in a presumptive period; (b) evidence 
showing post-service continuity of symptomatology (evidence 
of treatment is not required); and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Arms v. 
West, 12 Vet. App. 188, 193 (1999).  Even under this 
regulation, medical evidence is required to demonstrate a 
relationship between current disability and the continuity of 
symptoms, if the condition is not one where lay observation 
is competent.  Clyburn v. West, No. 97-1321, slip op. at 10 
and 11 (U.S. Vet. App. Apr. 2, 1999).  

The doctrine of resolving doubt in favor of a claimant is not 
applicable in determinations of well groundedness.  It is 
only after a well grounded claim has been demonstrated that 
the doctrine of resolving doubt in the claimant's favor, 
under 38 U.S.C.A. § 5107(b) (West 1991) arise.  The benefit 
of the doubt doctrine does not ease the initial burden of 
submitting a well grounded claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


Background

In this case the veteran has alleged and testified that she 
served in Saudi Arabia during Operation Desert Shield/Storm 
from January 1991 to June 1991 and her military occupational 
specialty was in the military police (pages 10, 11, and 12 of 
the Travel Board hearing transcript).  There is no evidence 
and she did not testify that she actually served in combat 
but did testify that first began to develop psychiatric 
symptoms while in Saudi Arabia after her unit or squad 
received orders, in February or March 1991, that they would 
have to cross a bridge into Kuwait and that not all of those 
in her unit or squad were expected to survive (pages 12 and 
19 of the transcript).  Her symptoms were exacerbated after 
the death of her assistant squad leader named 'Robinette' in 
April or May 1991 (pages 5, 6, 20, and 21).  She had been 
seen by her family physician, Dr. Crosby from June to 
September 1991 and had first sought VA treatment in September 
1991 (pages 13 and 14).  She had problems with interpersonal 
relationships due to PTSD (page 9) and had been told by VA 
medical personnel that her depression was part of her PTSD 
(page 7).  She had been treated after service at the 
Southwest Mental Health Agency in Grove Hill Alabama (page 7) 
and had once been referred to the Mobile Infirmary (page 16) 
for psychiatric treatment.  She had been treated on an 
outpatient basis for psychiatric problems at VA facilities in 
Montgomery and Tuscaloosa, Alabama (pages 7 and 9).  She had 
been treated after service for blackouts by a civilian 
physician who had thought she might have a tumor (page 4).  
She had not sought psychiatric treatment during service (page 
3).  She received Social Security disability benefits due to 
depression and PTSD (page 8).  

The service medical records covering the veteran's service 
during Operation Desert Shield/Storm are negative for a 
psychiatric diagnosis.  However, in a medical history 
questionnaire in April 1991 the veteran reported having or 
having had depression or excessive worry.  In a May 1991 
Demobilization Medical Evaluation form she reported that she 
had not really had nightmares or trouble sleeping and did not 
have recurring thoughts of battle experiences.  



VA outpatient treatment (VAOPT) records from Montgomery, 
Alabama from October 1992 to September 1994 reflect that in 
June 1993 the veteran complained of having had anxiety and 
depression since having returned from the Gulf War, 
associated with memory changes, sleep disturbance, crying 
spells, and suicidal thoughts since October 1992.  On 
evaluation in July 1993 it was reported that she had not been 
in the direct line of fire when she was in Operation Desert 
Shield/Storm but complained of social withdrawal, depression, 
loss of interest, decreased libido, and sleep disturbance as 
well as suicidal thoughts.  There was no psychosis or organic 
brain syndrome.  The diagnosis was adjustment reaction with 
depression.  In August 1993 it was noted that she slept 
better since taking Pamelor.  In September 1993 depression 
was noted.  

On file are private clinical records of 1992 to 1996 from Sid 
Crosby, M.D.  In January 1992 it was noted that the veteran 
had been involved in a motor vehicle accident in September 
1991 but could not remember the specifics of the accident, 
particularly what injuries occurred, although a local 
chiropractor had later diagnosed a whiplash injury.  In 
February 1992 it was reported that the veteran had been 
having dizziness and blackout spells for about one month and 
they were becoming progressively more frequent.  A magnetic 
resonance imaging (MRI) scan was normal but she had 
peripheral vertigo.  In June 1993 it was noted that she had 
had a significant reaction to having been stung by a bee 
while serving with the National Guard in Panama.  In October 
1994 it was noted that she was hospitalized on October 9, 
1994 for a delusional thought disorder and had been placed on 
Haldol.  In December 1994 she complained of hearing voices 
and it was noted that she had major depression and psychosis.  
In November 1995 it was noted that she had a history of 
depression and what sounded like schizophrenia.  

A January 1995 statement from a clinical psychologist of the 
Southwest Alabama Mental Health/Mental Retardation Board, 
Inc. reflects that the veteran had depression and was unable 
to work.  She was receiving medication and regular treatment.  

On VA general medical examination in October 1995 the veteran 
complained of depression.  She was taking Pamelor, Haldol, 
and Cogentin.  She had hospitalized in Jackson, Alabama for 
depression with suicidal thoughts.  She had been hospitalized 
in October 1994 and again in January 1995 for severe 
depression.  The diagnosis was major depression.  

On VA psychiatric examination in October 1995 the veteran 
reported having seen a psychiatrist in 1991 but had not seen 
that psychiatrist since 1994.  She had been treated at the 
Southwest Mental Health Clinic in Grove Hill, Alabama.  She 
had been having auditory hallucination when she had sought VA 
treatment in 1991.  There was no Axis I diagnosis but it was 
recommended that she have psychological testing and undergo a 
psychosocial assessment.  

An August 1996 decision of an Administrative Law Judge 
reflects that the veteran was awarded Social Security 
disability benefits due to severe depression.  A history was 
noted of her having been hospitalized in October 1994 for 
major depressive illness with psychosis and having been 
hospitalized in January 1995 for acute anxiety compounded by 
a major depressive disorder.  Private clinical records of two 
physicians (of the Southwest Alabama Mental Health/Mental 
Retardation Board, Inc.) reflected treatment for depression.  

On VA general medical examination in May 1997 the veteran 
reported having been hospitalized on several occasions at the 
Jackson Hospital in Alabama for depression.  She complained 
of having had depression since having returned from the 
Persian Gulf War.  The diagnoses included chronic depression 
with crying spells noted with headaches and chronic insomnia 
secondary to anxiety and depression, as well as suicidal 
ideation.  

On VA psychiatric examination in May 1997 it was noted that 
the veteran had been treated for depression in 1994 in 
Jackson, Alabama.  The diagnosis was chronic major 
depression.  



Analysis

The RO has denied the claim for service connection for 
depression as not well grounded.  Here, the veteran 
complained of depression in an April 1991 medical history 
questionnaire shortly before the end of her period of active 
military service in June 1991 and there is a recorded 
clinical history of her having had auditory hallucinations 
in 1991, within one year of service discharge.  There is 
also a diagnosis of major depression.  Major depression is a 
psychosis and service connection for a psychosis may be 
granted even is not otherwise shown during a period of 
active service if it first manifested to a degree of 10 
percent or more within the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991) and 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

While there are VAOPT records indicating that the earliest 
onset of psychiatric symptoms is in October 1992 and no 
psychosis in July 1993, in determining whether a claim is 
well grounded, only the favorable evidence may be considered.  
Thus, there is contemporaneous inservice evidence of 
depression (the complaint at discharge) (the first Caluza 
element), evidence (in the form of a clinical history) of a 
psychosis (major depression) within the first post service 
year (which satisfies the third Caluza element of a nexus to 
service), and a current diagnosis of major depression (the 
second Caluza element).  Since all three Caluza elements have 
been met as to the claim for service connection for major 
depression, that aspect of the claim is well grounded.  

Since the claim is well grounded, the duty to assist attaches 
and will be addressed in the remand portion of the decision 
as the Board will defer final appellate adjudication on the 
merits until the duty to assist the veteran has been 
fulfilled by the RO.  



ORDER

The claim for service connection for major depression is well 
grounded.  


REMAND

Since the claim for service connection for major depression 
is well grounded it must first be adjudicated by the RO on a 
de novo basis after first fulfilling the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Records pertaining to the award of benefits by the Social 
Security Administration (SSA) have not been associated with 
the record on appeal.  Such records may be of significant 
probative value in determining whether service connection for 
depression may be granted.  The duty to assist requires the 
VA to attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  Lind v. Principi, 3 Vet. App. 493, 494 (1992) 
(where in the veteran claimed service connection for multiple 
sclerosis (MS) and SSA records might have a bearing on the 
onset of MS).  Thus, the RO must request complete copies of 
the SSA records utilized in awarding the veteran disability 
benefits.   

Based on the information stated above, this aspect of the 
claim is remanded for the following actions:

1.  The RO should contact the veteran and 
request her to provide a list of all 
medical treatment, including private and 
VA that she has received for the claimed 
psychiatric disorder since her final 
separation from service.  The RO should 
then obtain all records from the sources 
reported by the veteran that are not 
already in the claims file.  Any records 
obtained should be made part of the 
claims folder.  The Board is particularly 
interested in obtaining all records of 
psychiatric treatment, observation and 
hospitalization by the veteran's family 
physician, Dr. Sid Crosby and from the 
Southwest Alabama Mental Health/Mental 
Retardation Board, Inc.  If these records 
or any other private treatment is 
reported and the records are not 
obtained, the veteran and her 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  The veteran should 
also submit any relevant clinical records 
or service medical records that she may 
have in her possession.  38 C.F.R. 
§ 3.159 (1998).

2.  The RO should also make sure that all 
the records of any VA treatment afforded 
to the veteran at the Montgomery and 
Tuscaloosa facilities are obtained and 
associated with the claims folder.    

3.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the veteran including any SSA 
Administrative Law Judge Decision, as 
well as copies of the medical records 
upon which any decision was based.  The 
RO should respectfully invite the 
attention of the SSA to 38 U.S.C.A. § 
5106 (West 1991).  All of these records 
are to be associated with the claims 
folder.

4.  Once the above-requested records have 
been obtained and associated with the 
claims folder, the RO should scheduled 
the veteran for a VA psychiatric 
examination in order to determine the 
nature and etiology of her current 
psychiatric disorder.  The psychiatrist 
should be provided with the veteran's 
claims folder and should review the 
veteran's medical history, particularly 
the available service medical records, 
prior to conducting the examination.  The 
examiner should specifically discuss and 
reconcile all the prior diagnoses. The 
examiner must review all the medical data 
on file and should specifically address 
the following questions: (1) the 
approximate date of onset of any 
identified psychiatric disorder; (2) if 
any form of psychosis is now present, the 
examiner should indicate whether the 
condition was clearly present within one 
year after the veteran's military 
service, and whether there is clear 
evidence that would indicate that the 
depression reported in service 
represented the early manifestations of 
any current psychiatric disease or just a 
transient manifestation; (3) whether any 
factors during the veteran's military 
service may have played a role in the 
development of any current psychiatric 
disorder found to be present.  If the 
veteran is not currently suffering from 
an acquired psychiatric disorder or her 
psychiatric disorder had no relationship 
with he military service, the examiner 
must indicate so.  The examination report 
should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings and should include 
complete rationale for the opinions 
expressed.  In particular, all terms used 
in assessing the veteran's disability 
should be free of ambiguity.

5.   Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  The RO 
should particularly ensure that the 
examination report is complete and in 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the examining 
physician for correction. 38 C.F.R. § 4.2 
(1998);  See also Stegall v. West,  11 
Vet.App. 268 (1998).     

6.  Thereafter, the RO should review and 
readjudicate issue of service connection 
for the claimed depression with 
consideration of all the evidence of 
record.  The RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

7.   The veteran is hereby informed that 
she may furnish additional evidence 
and/or argument to the RO while the case 
is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109, 112 
(1995); and Kutscherousky v. West, No. 
98-2267 (U.S. Vet. App. May 4, 1999).  
The veteran is further advised that she 
should assist the RO, to the extent 
possible, in the development of her 
claim, and that failure to cooperate may 
result in an adverse decision.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).


After the development requested above is completed to the 
extent possible, the RO should again review the record.  If 
the decision remains adverse, the veteran and her 
representative should be furnished a supplemental statement 
of the case, and afforded a reasonable period of time within 
which to respond thereto.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 


